DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudnut et al. (U.S. 2005/0186412 hereinafter Hudnut) in view of McCoy et al. (U.S. 2015/0309578 hereinafter McCoy) in further view of Sasahara et al. (U.S. 2017/0017944 hereinafter Sasahara).
	As Claim 1, Hudnut teaches a registration system comprising: 
at least one memory configured to store instructions (Hudnut (¶0026 line 1-2, ¶0067 line 14), memory); and
at least one processor configured to execute the instructions (Hudnut (¶0079), server using processing and memory power in the checkout subsystem) to: 
recognize a product in an image captured by a camera including a placing surface of a table on which the product is placed (Hudnut (¶0043 line 5-15), items are placed on a counter belt with visual sensors. ); 
register the recognized product as a checkout target (Hudnut (¶0088, ¶0089, ¶0093), a match is found for a product); 
display a list of registered products on a first display (Hudnut (¶0096 line 3-7), item is added to a shopping list); 
select one or more of the registered products from the list (Hudnut (¶0110 line 1-4), user select an item from the list); and 
select a product, based on a second selection input via a placing table (Hudnut (¶0052 line 8-10), the custom place items on the belt (placing table) during check out process)
display the product selected based on the second selection input on the first display (Hudnut (¶0056 line 7-9, ¶0096 line 3-7), visual sensor recognized the present of items and send visual data to the computer. Recognized items are added to a shopping list).
wherein the first display is different from a placing table (Hudnut (¶0047 line 7-9, fig. 1 item 120, 106, ¶0096 line 3-7), placing table 120 is different from checkout subsystem 106)
	Hudnut may not explicitly disclose while McCoy teaches:
display information for determining the selected product on the placing surface (McCoy (¶0060 line 6-17, ¶0063 line 1-7), user select an object. Information is projected on the selected object).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Hudnut instead be a projected user interface taught by McCoy, with a reasonable expectation of success. The motivation would be to provide additional information about object so that “user may be enabled to make better decision when, e.g., traveling and shopping” (McCoy (¶0006 line 5-8)).
	Hudnut in view of McCoy may not explicitly disclose while Sasahara teaches:
wherein the table is a touch panel display, and a display surface of the touch panel display is the placing surface (Sasahara (¶0021, fig. 1 item 4), touch panel display 4 is the placing surface during accounting of commodities purchase by a customer), and
the touch panel display (Sasahara (¶0021, fig. 1 item 4), touch panel display 4 is the placing surface during accounting of commodities purchase by a customer)
via the touch panel display (Sasahara (¶0021, fig. 1 item 4), touch panel display 4 is the placing surface during accounting of commodities purchase by a customer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the placing table of Hudnut in view of McCoy instead be a touch panel taught by Sasahara, with a reasonable expectation of success. The motivation would be to allow user to “visually recognize that the commodities are recognized” so as “to avoid a mistake of an accounting amount” (Sasahara (¶0003, ¶0039 line 7-11)).
	
	As Claim 2, besides Claim 1, Hudnut in view of McCoy in further view of Sasahara teaches wherein the at least one processor is configured to: 
select the product based on a first selection input for selecting one or more of the products from the list (Hudnut (¶0110 line 1-4), user select an item from the list).  

	As Claim 3, besides Claim 1, Hudnut in view of McCoy in further view of Sasahara teaches wherein the at least one processor is configured to: 8
select the product satisfying a predetermined condition from the list (Hudnut (¶0110 line 1-4), user select an item from the list).  

As Claim 5 and 6, the Claims are rejected for the same reasons as Claim 1.

	As Claim 7, besides Claim 1, Hudnut in view of McCoy in further view of Sasahara teaches wherein the at least one processor is configured to: 
determine a position on the placing surface of the selected products based on the image (McCoy (¶0058, fig. 4 item 154), an object is identified from the image); and 
display the information on a position of a second display corresponding to the determined position (McCoy (¶0060 line 6-17, ¶0063 line 1-7), user select an object. Information is projected on the selected object),
the second display being installed on the placing surface (Sasahara (¶0050), touch panel 4 is on top of the placing surface).  

As Claim 10, besides Claim 3, Hudnut in view of McCoy in further view of Sasahara teaches wherein the predetermined condition is discount-processed product (Sasahara (¶0044 line 3-5), discount information is displayed).

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudnut and McCoy in view of Sasahara in further view of Itani et al. (U.S. 2015/0242833 hereinafter Itani).
As Claim 8, besides Claim 1, Hudnut in view of McCoy in further view of Sasahara teaches wherein the at least one processor is configured to: 
determine a position of the recognized product on the placing surface based on the image (McCoy (¶0058, fig. 4 item 154), an object is identified from the image); 
display a first mark on a position of a second display corresponding to the determined position (McCoy (¶0060 line 6-17, ¶0063 line 1-7), user select an object. Information is projected on the selected object); and 
Hudnut in view of McCoy may not explicitly disclose while Itani teaches:
display a second mark as the information on the position of the selected product by replacing (Itani (¶0082 line 1-3, ¶0083 line 6-12), POS register device receives product image for unspecified produce. Unspecified product image is updated with the product image) the first mark (Itani (¶0076 line 4-6), a generated product image is displayed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Hudnut in view of McCoy in further view of Sasahara instead be a unrecognizable object input taught by Itani, with a reasonable expectation of success. The motivation would be to allow user to conveniently “[register] each product as an item to be checked out without using product identification label” (Itani (¶0036 line 1-3)).

As Claim 9, besides Claim 1, Hudnut in view of McCoy in further view of Sasahara may not explicitly disclose while Itani teaches wherein the first mark and the second mark are distinguished from each other by a difference in feature (Itani (¶0082 line 1-3, ¶0083 line 6-12), POS register device receives product image for unspecified produce. Unspecified product image is updated with the product image).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Hudnut in view of McCoy in further view of Sasahara instead be a unrecognizable object input taught by Itani, with a reasonable .

Claim 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudnut and McCoy in view of Sasahara in further view of Kuzma et al. (U.S. 7,298,264 hereinafter Kuzma).
As Claim 11, besides Claim 3, Hudnut in view of McCoy in further view of Sasahara may not explicitly disclose while Kuzma teaches wherein the predetermined condition is product of which a use by date or best by date is expired (Kuzma (col. 9 line 38-44), an alert to user that item should not be purchase because of the expiration date).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Hudnut in view of McCoy in further view of Sasahara instead be an expiration alert taught by Kuzma, with a reasonable expectation of success. The motivation would be to allow user to conveniently keep track of expiration date of perishable items (Kuzma (col. 9 line 34-38).

As Claim 13, besides Claim 3, Hudnut in view of McCoy in further view of Sasahara may not explicitly disclose while Kuzma teaches wherein the predetermined condition is product with purchase restrictions (Kuzma (col. 9 line 38-44), an alert to user that item should not be purchase because of the expiration date).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Hudnut in view of McCoy in further .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudnut and McCoy in view of Sasahara in further view of Sergiades et al. (U.S. 2009/0222337 hereinafter Sergiades).
As Claim 12, besides Claim 3, Hudnut in view of McCoy in further view of Sasahara may not explicitly disclose while Sergiades teaches wherein the predetermined condition is target product for which the purchaser will receive a free gift (Sergiades (¶0065), discount such as free grift is displayed so that user can select the merchandise).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Hudnut in view of McCoy in further view of Sasahara instead be a gift item taught by Sergiades, with a reasonable expectation of success. The motivation would be to promote the sale of goods and services (Sergiades (¶0005)).
Response to Amendment
Claim rejections under 35 U.S.C. §103:
	As Hudnut and McCoy applicant argues that the references do not disclose “displaying information … on the placing surface of a table … wherein the table is a touch panel display”.

    PNG
    media_image1.png
    110
    638
    media_image1.png
    Greyscale



	As Sasahara, applicant argues that Sasahara does not teaches “selected product is added to list of items”.

    PNG
    media_image2.png
    136
    651
    media_image2.png
    Greyscale

	Applicant’s arguments are not persuasive because Hudnut teaches a selection of product. In Hudnut, the object is added to shopping list if it is placed on a table. The act of placing object on a table is considered a second selection of the object. Further clarifying “second selection input” might advance prosecution.

	As Glaser, applicant argue that Glaser does not teaches “display the product selected … on a first display”.

    PNG
    media_image3.png
    131
    660
    media_image3.png
    Greyscale

	Applicant’s arguments are moot because Glaser is not used in current rejection. The referred feature is taught by Hudnut. See rejections above for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143